KNOLL, Justice,
dissenting.
For the following reasons, I respectfully dissent from the majority and find that allowing opinion testimony from a police officer as to the cause of this accident is improper. Unless a police officer is quali*567fied as an accident reconstruction expert, I believe that his testimony should be limited to the physical condition of the accident scene including any measurements, pictures, interviews, and any other facts and recollections pertaining to the scene of the accident. See Fontenot v. Cooper, 599 So.2d 883, 885-86 (La.App. 3d Cir.1992); Jaffarzad v. Jones Truck Lines, Inc., 561 So.2d 144 (La.App. 3d Cir.), unit denied, 565 So.2d 450 (La.1990). In my view, allowing the police officer to give an opinion based on his findings is improper as he is not qualified to do so and is highly prejudicial.